DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s amendments filed 04 February 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objection(s). 
Response to Arguments
Applicant's arguments filed 04 February 2021 stating “the claimed feather valve is not a continuously variable valve as the control valve 64 of Morgan. In Morgan, the control valve 64 is actively used to change the pitch angles. In the claimed device, the feather valve is a protective device that is used when feathering becomes required for safety reasons” have been fully considered. The Office respectfully notes that there is no claim limitation directed towards the claimed “feather valve” being “a protective device that is used when feather becomes required for safety reasons”, and it is unclear what specific claim limitation Applicant considers is not addressed by the proposed combination of Morgan and 
Applicant's arguments filed 04 February 2021 stating “The alleged bypass path of Morton [sic] (annotated in dashed line in the Office Action) goes through the continuously variable control valve 64” have been fully considered. The Office respectfully notes that the identified “bypass path” previously shown in annotated Morgan Figure 3 does not go through valve 64.
Drawings
The drawings are objected to for the following informalities:
-in Figure 3, the lead-line for reference character “30” does not point to “actuator path” (note: in the amended drawings filed 04 February 2021, the lead-line of reference character 30) points to partition member 48).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9, 13-17, and 19 are objected to because of the following informalities:   
In claim 1, “through the feather valve” (line 7) should be moved to after “connecting” (line 6) and bounded by commas (to improve the formality of the claim).
In claim 4, line 4, “when the valve body is slid and” should be deleted (to improve the formality of the claim)(note: “when the valve body is slid” does not correspond with a state in 
In claim 13, line 4, “when the valve body is slid and” should be deleted (to improve the formality of the claim)(note: “when the valve body is slid” does not correspond with a state in which “the at least one partition member separates the actuator and the source”, as is implied by the current language). 
In claim 19, line 2, “an” (first instance) should be changed to --a--.
Claims 2, 3, 5-9, and 14-17 are objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7, 16, and 19 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

In claim 7, the limitation recited as “a cavity within the casing connects the bypass conduit to the actuator conduit” in combination with the antecedent limitations “a supply conduit connecting the source and the feather valve, an actuator conduit connecting the feather valve to the actuator, and a bypass conduit forming the bypass path” (claim 6), “the feather valve has a valve body slidably housed within a casing” (claim 4), and “the actuator hydraulically connected to the source of the adjustable actuation hydraulic pressure independently of the feather valve via the bypass path” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The instant limitation requires that “feather valve” connects “bypass path” / “bypass conduit” and “actuator conduit” (which is deemed to correspond with claim 16. 

In claim 19, the limitation recited as “causing a reverse flow of hydraulic fluid from the actuator towards the drain, while simultaneously feeding a limited flow rate of hydraulic fluid having a pressure below the actuation hydraulic pressure, from the source into the reverse flow and independently of the feather valve to the drain” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see Figures 2 and 3) indicates that drain 34 is connected to the feather valve 26 and, thus, flow “to the drain” is achieved via “feather valve”. The originally filed disclosure does not include an implementation in which flow “to the drain” is achieved “independently of the feather valve”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 16, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 7, the limitation recited as “a cavity within the casing connects the bypass conduit to the actuator conduit” in combination with the antecedent limitations “a supply conduit connecting the source and the feather valve, an actuator conduit connecting the feather valve to the actuator, and a bypass conduit forming the bypass path” (claim 6), “the feather valve has a valve body slidably housed within a casing” (claim 4), and “the actuator hydraulically connected to claim 16.

In claim 19, the limitation recited as “causing a reverse flow of hydraulic fluid from the actuator towards the drain, while simultaneously feeding a limited flow rate of hydraulic fluid having a pressure below the actuation hydraulic pressure, from the source into the reverse flow and independently of the feather valve to the drain” renders the claim indefinite due to a conflict or inconsistency with the disclosure (see MPEP 2173.03). The originally filed disclosure (see Figures 2 and 3) indicates that drain 34 is connected to the feather valve 26 and, thus, flow “to the drain” is achieved via “feather valve”, which is inconsistent with the instant limitation requiring that flow “to the drain” is achieved “independently of the feather valve”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2010/0135799; previously cited) in view of Hoemke et al. (US 2019/0092453 - hereafter referred to as Hoemke; previously cited).

In reference to claim 1
Morgan discloses:
An aircraft engine having a variable pitch propeller, an actuator (62) to control the pitch of blades of the variable pitch propeller (23,24), a source (i.e., pump 72) of adjustable actuation hydraulic pressure hydraulically connected to the actuator, a feather valve (64), and a bypass path (see the dotted gray-line in annotated Figure 3 below), the feather valve operable between an open position (note: the valve symbol depicting valve 64 includes two operational envelope symbols representing open positions) and a closed position (note: the valve symbol depicting valve 64 includes a symbol representing a center position that is closed), the open position permitting the actuation hydraulic pressure to pass along an actuation path (i.e., the path from pump 72 to valve 64 to mechanism 62) from the source to the actuator through the feather valve, the closed position blocking (note: the valve symbol depicting valve 64 includes a symbol representing a center position that is fully closed) the actuation path from the source, the bypass path parallel (i.e., in-parallel flowwise for at least a portion thereof) to the actuator path and restricted (due to the presence of the check valve identified below in Morgan Figure 3) relative to the actuator path (note: the passage between pump 72 and valve 64 does not have any flow components), the actuator hydraulically connected to the source of the adjustable actuation hydraulic pressure independently of the feather valve via the bypass path (note: the identified “bypass path” bypasses the identified “feather valve” / valve 64).

    PNG
    media_image1.png
    801
    436
    media_image1.png
    Greyscale


Morgan does not disclose:
the closed position connecting the actuator to a drain having a pressure below the actuation hydraulic pressure through the feather valve.

Hoemke discloses:
an engine comprising a variable propeller system having a multi-positional valve (106) that controls flow to and from a propeller actuator (102) and a drain (248) attached to the valve for conveying hydraulic fluid from the propeller actuation unit to a supply tank, thereby achieving recirculation of the hydraulic fluid (see par. [0021]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Hoemke to include a drain attached to the valve, as disclosed by Hoemke, for the purpose of permitting recirculation of the hydraulic fluid.

In reference to claim 2
Morgan in view of Hoemke addresses:
The aircraft engine of claim 1 wherein the bypass path (see annotated Morgan Figure 3 above) forms a permanent, limited flow rate connection (note: the identified “bypass path” is permanent in the direction from pump 72 to mechanism 62; there is no comparison to a reference condition to provide meaning to “limited” and, thus, such a recitation is regarded as broad / non-specific and not resulting in a structural limitation) from the source (Morgan - 72) to the actuator (Morgan - 62) and when the feather valve is in the closed position (note: the identified “bypass path” is capable of passing fluid when Morgan valve 64 is closed).

In reference to claim 3
Morgan in view of Hoemke addresses:
The aircraft engine of claim 1 wherein the bypass path has a choke section (i.e., the check valve identified in annotated Morgan Figure 3 above) having a restricted area (note: a check valve prevents and, thus, fully restricts flow in one direction) compared to an area (i.e., the passage between Morgan pump 72 and Morgan valve 64, which does not have any flow components) of the actuation path.

In reference to claim 4 
Morgan in view of Hoemke addresses:
The aircraft engine of claim 1.


a supply (132) communicating fluid from a pump (116) to the valve (106); the valve (106) includes a casing (200) and a valve body having at least one partition member (290,296), wherein, in an open position (i.e., the upper position - see par. [0022]), the at least one partition member (290) separates (e.g., due to the position of first land 290 relative to path 156) the actuator (102) and the drain (248) and, in a closed position (i.e., the intermediary position - see par. [0024] and Figure 1), the at least one partition member separates (e.g., due to the position of third portion 296) the actuator and the source.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in performing the modification of Morgan in view of Hoemke, to design Morgan valve 64 to have a slide body with at least one partition member, as further disclosed by Hoemke, for the purpose of ensuring successful operation by use of a known multi-position valve design that permits selective communication of fluid to and from the actuator.

Morgan in view of Hoemke therefore also addresses:
the feather valve has a valve body slidably housed within a casing (Hoemke - 200), the valve body having at least one partition member (Hoemke - 290,296), and wherein when the feather valve is in the open position, the at least one partition member separates the actuator and the drain (note: it would have been obvious to one having ordinary skill in the art, in performing the above modification, to configure the “at least one partition member” to separate the “actuator” from the “drain” in the open position of Morgan valve 64 in order to establish a flow path from the “source” / pump 72 to the “actuator” / mechanism 62 and block the flow path from the “source” / pump 72 to the “drain”), and wherein when the valve body is slid and when the feather valve is in the closed position, the at least one partition member separates the actuator and the source (note: it would have been obvious to one having ordinary skill in the art, in performing the above modification, to configure the “at least one partition member” to separate the “actuator” from the “source” in the closed position of Morgan valve 64 since fluid is not communicated through Morgan valve 64 from the “source” / pump 72).

In reference to claim 5 
Morgan in view of Hoemke addresses:
The aircraft engine of claim 4 wherein the at least one partition member includes first and second partition members (Hoemke - 290 and 296, respectively), wherein when the feather valve is in the open position, the first partition member (Hoemke - 290) separates the actuator (Morgan - 62) and the drain (Hoemke - 248), and wherein when the feather valve is in the closed position, the second partition member (Hoemke - 296) separates the actuator (Morgan - 62) and the source (Morgan - 72).

In reference to claim 6 
Morgan in view of Hoemke addresses:
The aircraft engine of claim 4 further comprising a supply conduit (i.e., the conduit of Morgan forming the identified “actuation path”) connecting the source (Morgan - 72) and the feather valve (Morgan - 64), an actuator conduit (i.e., either of the conduits forming the respective paths from Morgan valve 64 to Morgan mechanism 62) connecting the feather valve to the actuator, and a bypass conduit (i.e., the conduit forming the identified “bypass path”) forming the bypass path, the supply conduit permanently connected to the actuator conduit via the bypass conduit independently (since the identified “bypass path” bypasses Morgan valve 64) of a position of the valve body (Hoemke) within the casing (Hoemke).

In reference to claim 8
Morgan in view of Hoemke addresses:
The aircraft engine of claim 6 wherein the bypass conduit is directly connected (see above identifications of “bypass conduit” and “actuator conduit”) to the actuator conduit.

In reference to claim 10
Morgan in view of Hoemke, as combined in the rejection of claim 1, addresses:
A variable pitch propeller control system for a propeller (Morgan - 23,24) having an actuator (Morgan - 62) to control the pitch of blades, the variable pitch propeller control system comprising a source (Morgan - 72) of adjustable actuation hydraulic pressure, a feather valve (Morgan - 64), and a bypass path (see the dotted gray-line in annotated Morgan Figure 3 above), the feather valve openable to provide an actuator path (i.e., in Morgan, the path from pump 72 to valve 64 to mechanism 62) of the actuation hydraulic pressure between the source and the actuator through the feather valve, and closeable to connect, through the feather valve, the actuator to a drain (Hoemke - 248) having a pressure below the actuation hydraulic pressure and to close the actuator path, and a bypass path (see annotated Morgan Figure 3 above) parallel (i.e., in-parallel flowwise for at least a portion thereof) to the actuator path, the bypass path having a restricted flow area (due to the presence of the check valve identified below in Morgan Figure 3) relative to a flow area (i.e., in Morgan, the passage between pump 72 and valve 64, which does not have any flow components) of the actuator path, the actuator hydraulically connected to the source of the adjustable actuation hydraulic pressure independently of the feather valve via the bypass path (note: the identified “bypass path” bypasses the identified “feather valve” / valve 64).

In reference to claim 11
Morgan in view of Hoemke addresses:
The variable pitch propeller control system of claim 10 wherein the bypass path (see annotated Morgan Figure 3 above) forms a permanent, limited flow rate connection (note: the identified “bypass path” is permanent in the direction from pump 72 to mechanism 62; there is no comparison to a reference condition to provide meaning to “limited” and, thus, such a recitation is regarded as broad / non-specific and not resulting in a structural limitation) from the source (Morgan - 72) to the actuator (Morgan - 62) when the feather valve is closed (note: the identified “bypass path” is capable of passing fluid when Morgan valve 64 is closed).

In reference to claim 12
Morgan in view of Hoemke addresses:
The variable pitch propeller control system of claim 10 wherein the bypass path has a choke section (i.e., the check valve identified in annotated Morgan Figure 3 above) forming the restricted flow area (note: a check valve prevents and, thus, fully restricts flow in one direction) compared to an area (i.e., in Morgan, the passage between pump 72 and valve 64, which does not have any flow components) of the actuation path.

In reference to claim 13 
Morgan in view of Hoemke, as combined in the rejection of claim 4, addresses:
The variable pitch propeller control system of claim 10, wherein the feather valve has a valve body slidably housed within a casing (Hoemke - 200), the valve body having at least one partition member (Hoemke - 290,296), and wherein when the feather valve is open, the at least one partition member separates the actuator and the drain (note: it would have been obvious to one having ordinary skill in the art, in performing the above modification, to configure the “at least one partition member” to separate the “actuator” from the “drain” in the open position of Morgan valve 64 in order to establish a flow path from the “source” / pump 72 to the “actuator” / mechanism 62 and block the flow path from the “source” / pump 72 to the “drain”), and wherein when the valve body is slid and when the feather valve is closed, the at least one partition member separates the actuator and the source (note: it would have been obvious to one having ordinary skill in the art, in performing the above modification, to configure the “at least one partition member” to separate the “actuator” from the “source” in the closed position of Morgan valve 64 since fluid is not communicated through Morgan valve 64 from the “source” / pump 72).

In reference to claim 14
Morgan in view of Hoemke addresses:
The variable pitch propeller control system of claim 13 wherein the at least one partition member (Hoemke - 290,296) includes first and second partition members (Hoemke - 290 and 296, respectively), wherein when the feather valve is in the open position, the first partition member (Hoemke - 290) separates the actuator (Morgan - 62) and the drain (Hoemke - 248), and wherein when the feather valve is in the closed position, the second partition member (Hoemke - 296) separates the actuator (Morgan - 62) and the source (Morgan - 72).

In reference to claim 15 
Morgan in view of Hoemke addresses:
The variable pitch propeller control system of claim 13 further comprising a supply conduit (i.e., the conduit of Morgan forming the identified “actuation path”) connecting the source (Morgan - 72) and the feather valve (Morgan - 64), an actuator conduit (i.e., either of the conduits forming the respective paths from Morgan valve 64 to Morgan mechanism 62) connecting the feather valve to the actuator, and a bypass conduit (i.e., the conduit forming the identified “bypass path”) forming the bypass path, the supply conduit permanently connected to the actuator conduit via the bypass conduit independently (since the identified “bypass path” bypasses Morgan valve 64) of the position of the valve body (Hoemke) within the casing (Hoemke).

In reference to claim 17
Morgan in view of Hoemke addresses:
The variable pitch propeller control system of claim 15 wherein the bypass conduit is directly connected (see above identifications of “bypass conduit” and “actuator conduit”) to the actuator conduit.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Hoemke and Pond (US 3,004,608; previously cited).

In reference to claim 9 and 18
Morgan in view of Hoemke addresses:
The aircraft engine of claim 1 / variable pitch propeller control system of claim 10, further comprising a supply conduit (i.e., the conduit connecting Morgan pump 72 to Morgan valve 64) connecting the source (Morgan - 72) and the feather valve (Morgan - 64), an actuator conduit (i.e., either of the conduits connecting Morgan valve 64 to Morgan mechanism 62) connecting the feather valve to the actuator, and a bypass conduit forming the bypass path.

Morgan shows the identified “bypass conduit” as connected to pump 72 at its upstream end, and, thus, Morgan in view of Hoemke does not address:
	the bypass conduit permanently connecting the supply conduit to the actuator conduit.

Pond discloses:
a system for supplying fluid to an actuator (i.e., MOTOR in Figure 1) of a variable pitch propeller (16) comprising a pump (38) that discharges into a supply conduit (68) extending to feathering valve (50), wherein a branch line (see Figure 1) that provides fluid to an auxiliary user (e.g., feathering solenoid 44) connects to the supply conduit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine / control system of Morgan in view of Hoemke to include a branch line attaching to the supply conduit, as disclosed by Pond, that provides fluid to the “bypass conduit” for the purpose of simplifying (i.e., by limiting the number of discharges) design of the pump and/or limiting the length of piping.


Examiner’s Comment
Although claims 7, 16, and 19 are not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(a) rejections set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745